DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-16 are pending in the application. 

Response to Arguments / Amendments
Note: The applicant tiled the remark “Claim Rejections Under pre-AIA  35 USC $103:” while the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Rejections under 35 U.S.C. § 103:

I.	On page 9, 1st paragraph, the applicant argued that Toru does not teach  “determining a first color component showing a largest variance in pixel values among color components of pixels in the first color coordinate system on the basis of the pixel distribution information..." as recited in claim 1.
As to the above argument, Toru discloses acquiring pixel distribution information for an image composed of color components of R (red), G (green), and B (blue), with 1 dimensional distribution 3 in an RGB 3 dimensional color space or a 2 dimensional distribution 4 (see FIG. 9b); Claim 1, dividing RGB channel a distribution state of pixel values of each channel include in the block ([0027], FIG. 1a) and determining a first color component showing a largest variance in pixel values among color components of pixels in the first color coordinate system  by implementing single regression analysis is performed (step S 101) (step S4) if  any one of the variance (σ R) of the R color pixel value, the variance (σ G) of the G color pixel value, and the variance (σ B) of the B color pixel value is equal to or larger than the threshold (σ th)) ([0038]). 
Toru further discloses generating coordinate space information indicating an m-dimensional coordinate space relating to the correlation data between the channels on the basis of the distribution state of pixel values of each channel and converting the imaging data of each pixel belong to the corresponding block into position information indicating a position in the coordinate space ([0010], [0014], Claim 1).  

II.	On page 9, 4th paragraph, the applicant argued that Toru fails to disclose  "rotating coordinate axes of the first color coordinate system around an origin such that the variance of the first color component is maximized to acquire an intermediate color coordinate system" recited in claim 1. 
As to the above argument, Toru discloses 10rotating coordinate axes of the first color coordinate system around an origin  by generating coordinate space information showing a coordinate space related to correlation of data between channels based on the distribution state of the pixel value of each channel of the image data included in the block and converting each pixel belonging to the block is into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block; ([0033], Claim 1); 
Toru further discloses generating coordinate space information indicating an m-dimensional coordinate space relating to the correlation data between the channels on the basis of the distribution state of pixel values of each channel and converting the imaging data of each pixel belong to the corresponding block into position information indicating a position in the coordinate space ([0010], [0014], Claim 1).  

III.	On page 11, 3rd paragraph, the applicant argued that  Ramasubramonian does not teach "determining a second color component showing a larger variance in pixel values between color components, excluding the first color component, of the intermediate color coordinate system, and rotating coordinate axes of the intermediate color coordinate system around the origin such that the variance of the second color component is maximized to acquire a second color coordinate system" 
As to the above argument, Ramasubramonian discloses determining a second color component showing a larger variance in pixel values between color components and  rotating coordinate axes of the intermediate color coordinate system around the origin  utilizing adjustment unit 210 applies a dynamic range adjustment (DRA) of the color converted video data parameters to video data in the target color space (e.g., YCrCb)  applying equation (8) generation  signal components Y′, Cb′ and Cr′ is a signal produced from RGB to YCbCr conversion (equation 3)  and each color component is related to different scale and offset parameters such as scale1 and offset1 are used for the Y′ component, scale2 and offset2 are used for the Cb′ component, and scale3 and offset3 are used for the Cr′ component ([0106], FIG. 8,)


IV.	On page 12, 4th paragraph, the applicant argued that  Toru fails to disclose "generating coordinate axes transformation information for the picture on the basis of a difference between the pixel distribution information in the first color coordinate system and the pixel distribution information in the second color coordinate system" as recited in claim 2. 
As to the above argument, Toru discloses generating coordinate axes transformation information for the picture on the basis of a difference between the pixel distribution information  having color components of a channel (is an integer of 2 or more) is divided into blocks of a predetermined plurality of pixels and irreversible compression is performed in units of blocks and the coordinate space information showing a coordinate space related to correlation of data between channels is generated based on the distribution state of the pixel value of each channel of the image data included in the block. The image data of each pixel belonging to the block is converted into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block ( [Claim 1]).
Toru further discloses generating coordinate space information indicating an m-dimensional coordinate space relating to the correlation data between the channels on the ([0010], [0014], Claim 1).  
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    
Accordingly, Examiner maintains the rejection with regards to above arguments. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toru (JP 2011-019204 A, hereinafter Toru) in view of Ramasubramonian et al. (US 20170085894, hereinafter Ramasubramonian).  
Regarding Claim 1, Toru discloses a picture encoding method, comprising: acquiring pixel distribution information for a picture in a first color coordinate system ([0027], FIG. 1a, an image composed of color components of R (red), G (green), and B (blue), with 1 dimensional distribution 3 in an RGB 3 dimensional color space or a 2 dimensional distribution 4 (see FIG. 9b); Claim 1, dividing RGB channel a distribution state of pixel values of each channel include in the block);
determining a first color component showing a largest variance in pixel values among color components of pixels in the first color coordinate system on the basis of the pixel distribution information ([0038], single regression analysis is performed (step S 101) (step S4) if  any one of the variance (σ R) of the R color pixel value, the variance (σ G) of the G color pixel value, and the variance (σ B) of the B color pixel value is equal to or larger than the threshold (σ th));
10rotating coordinate axes of the first color coordinate system around an origin such that the variance of the first color component is maximized to acquire an intermediate color coordinate system ([0033], generating coordinate space information showing a coordinate space related to correlation of data between channels based on the distribution state of the pixel value of each channel of the image data included in the block and converting each pixel belonging to the block is into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block; See Claim 1); and
encoding the picture on the basis of pixel distribution information ([0033], provided with a coding part 24 which converts image data of each pixel belonging to the block into position information indicating a position in the coordinate space and generates pixel data (code data) and the compressed data output from the compression unit 20 includes coordinate space information and pixel data (m dimensional) for each pixel; [0036], FIG. 3).
Toru further discloses generating coordinate space information indicating an m-dimensional coordinate space relating to the correlation data between the channels on the basis of the distribution state of pixel values of each channel and converting the imaging data of each pixel belong to the corresponding block into position information indicating a position in the coordinate space ([0010], [0014], Claim 1).  
However, Toru does not explicitly disclose determining a second color component showing a larger variance in pixel values between color components, excluding the first color component, of the intermediate color coordinate 15system; 
rotating coordinate axes of the intermediate color coordinate system around the origin such that the variance of the second color component is maximized to acquire a second color coordinate system
Ramasubramonian teaches from the same field of endeavor determining a second color component showing a larger variance in pixel values between color components, excluding the first color component, of the intermediate color coordinate 15system; 
rotating coordinate axes of the intermediate color coordinate system around the origin such that the variance of the second color component is maximized to acquire a second color coordinate system ([0106], FIG. 8, Adjustment unit 210 applies a dynamic range adjustment (DRA) of the color converted video data parameters to video data in the target color space (e.g., YCrCb)  applying equation (8) generation  signal components Y′, Cb′ and Cr′ is a signal produced from RGB to YCbCr conversion (equation 3)  and each color component is related to different scale and offset parameters such as scale1 and offset1 are used for the Y′ component, scale2 and offset2 are used for the Cb′ component, and scale3 and offset3 are used for the Cr′ component)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of second color component as taught by Ramasubramonian ([0106]) into the encoding and decoding  system of Toru in order to avoid reduced dynamic range may lead to significant loss of accuracy for coded chroma components and would be observed by a viewer as coding artifacts, e.g., color mismatch and/or color bleeding (Ramasubramonian, [0091], [0092]).

Regarding Claim 2, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 1.	Toru discloses further comprising: generating coordinate axes transformation information for the picture on the basis of a difference between the pixel distribution information in the first color coordinate system and the 25pixel distribution information in the second color coordinate system ( [Claim 1], color components of a channel (is an integer of 2 or more) is divided into blocks of a predetermined plurality of pixels and irreversible compression is performed in units of blocks and the coordinate space information showing a coordinate space related to correlation of data between channels is generated based on the distribution state of the pixel value of each channel of the image data included in the block. The image data of each pixel belonging to the block is converted into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block)
Regarding Claim 3, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 2.	Toru discloses further comprising: generating additional information about the picture on the basis of the coordinate axes transformation information for the picture ( [Claim 1], color components of a channel (is an integer of 2 or more) is divided into blocks of a predetermined plurality of pixels and irreversible compression is performed in units of blocks and the coordinate space information showing a coordinate space related to correlation of data between channels is generated based on the distribution state of the pixel value of each channel of the image data included in the block. The image data of each pixel belonging to the block is converted into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block)

Regarding Claim 4, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 1.	Toru discloses further comprising: 28Docket No.0087-0003 determining whether to transform coordinate axes for the picture on the basis of a difference between the pixel distribution information on the first color coordinate system and the pixel distribution information on the second color coordinate system ( [Claim 1], color components of a channel (is an integer of 2 or more) is divided into blocks of a predetermined plurality of pixels and irreversible compression is performed in units of blocks and the coordinate space information showing a coordinate space related to correlation of data between channels is generated based on the distribution state of the pixel value of each channel of the image data included in the block. The image data of each pixel belonging to the block is converted into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block)
Regarding Claim 5, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 4.	Toru discloses further comprising: generating information of whether the coordinate axes are transformed or not depending on whether the coordinate axes are transformed or not; and generating additional information about the picture based on the information of whether the coordinate axes are transformed or not ( [Claim 1], color components of a channel (is an integer of 2 or more) is divided into blocks of a predetermined plurality of pixels and irreversible compression is performed in units of blocks and the coordinate space information showing a coordinate space related to correlation of data between channels is generated based on the distribution state of the pixel value of each channel of the image data included in the block. The image data of each pixel belonging to the block is converted into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block).

Regarding Claim 6, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 1.	Toru discloses further wherein acquiring the pixel distribution information for the picture in the first color coordinate system comprises: acquiring the pixel distribution information for the picture in the first color coordinate system on the basis of pixel distribution information for at least one another picture in the first 15color coordinate system  ([0028] In 3 dimensional (x, y, z), in 2 dimensions (x, y, z), the amount of information for indicating the position in the coordinate space is small as the number of dimensions decreases and an image having a color component of channels is divided into blocks of k pixels, the distribution state of image data in each block is analyzed, and the distribution is m dimensional such that a pixel value of each pixel belonging to the block is represented on an m-dimensional coordinate space to increase the compression ratio).

Regarding Claim 7, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 6.	Toru discloses further comprising: generating additional information about the picture on the basis of information about the at least one another picture ( [Claim 1], color components of a channel (is an integer of 2 or more) is divided into blocks of a predetermined plurality of pixels and irreversible compression is performed in units of blocks and the coordinate space information showing a coordinate space related to correlation of data between channels is generated based on the distribution state of the pixel value of each channel of the image data included in the block. The image data of each pixel belonging to the block is converted into position information indicating a position in the coordinate space, and the coordinate space information and the position information are used as compressed data of the block)

Regarding Claim 8, Toru in view of Ramasubramonian discloses the 20coordinate system.  method of claim 1.	Ramasubramonian discloses further wherein the first color coordinate ([0102], FIG. 8,  color conversion unit 208 converts RGB target CG color data 204 from the color space of the input color container (e.g., RGB) to the color space of the target color container  (e.g., YCrCb))
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of second color component as taught by Ramasubramonian ([0106]) into the encoding and decoding  system of Toru in order to avoid reduced dynamic range may lead to significant loss of accuracy for coded chroma components and would be observed by a viewer as coding artifacts, e.g., color mismatch and/or color bleeding (Ramasubramonian, [0091], [0092]).

Regarding Claims 9-16, Apparatus claims 9-16 of using the corresponding method claimed in claims 1-8, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SAMUEL D FEREJA/Examiner, Art Unit 2487